Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   Criminal Case No. 18-cr-00381-MSK-GPG

   UNITED STATES OF AMERICA,
                                                                  FILED
         Plaintiff,                                    UNITED STATES DISTRICT COURT
                                                            DENVER, COLORADO
   v.                                                          8/19/2019
                                                         JEFFREY P. COLWELL, CLERK
   1.   BRUCE HOLDER,
   2.   LEXUS HOLDER,
   3.   CORINA HOLDER,
   4.   GERI BOCHMANN,
   5.   JESSICA BRADY,
   6.   MARIE MATOS,

         Defendants.


                          SECOND SUPERSEDING INDICTMENT


         The Grand Jury charges:

                                         COUNT 1

                      Conspiracy to Distribute Controlled Substance
                         and Counterfeit Controlled Substance
                                    (21 U.S.C. § 846)

         Between in or about June, 2017, and in or about January, 2019, within the State

   and District of Colorado and elsewhere, the defendants, BRUCE HOLDER, LEXUS

   HOLDER, CORINA HOLDER, GERI BOCHMANN, JESSICA BRADY, and MARIE

   MATOS, did knowingly and intentionally conspire with each other and with persons

   known and unknown to the Grand Jury to distribute and possess with intent to distribute

   400 grams and more of a mixture or substance containing a detectable amount of
Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 2 of 11




   fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code,

   Sections 841(a)(1) and (b)(1)(A)(vi), and such substance, without authorization, bore an

   identifying mark that falsely purported the substance to be the product of Mallinckrodt,

   Inc., a manufacturer of controlled substances, which did not, in fact, manufacture such

   substance, in violation of Title 21, United States Code, Sections 841(a)(2) and

   (b)(1)(A)(vi).

           All in violation of Title 21, United States Code, Section 846.

                                            COUNT 2

                    Distribution of Controlled Substance Resulting in Death
                               (21 U.S.C. § 841(a)(1) and (b)(1)(C))

           On or about December 26, 2017, within the State and District of Colorado, the

   defendant, BRUCE HOLDER, did knowingly and intentionally distribute a mixture and

   substance containing a detectable amount of fentanyl, a Schedule II controlled

   substance, the use of which resulted in the death of J.E. on or about December 28,

   2017.

           All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

                                            COUNT 3

           Distribution of Controlled Substance Resulting in Serious Bodily Injury
                             (21 U.S.C. § 841(a)(1) and (b)(1)(C))

           On or about December 26, 2017, within the State and District of Colorado, the

   defendant, BRUCE HOLDER, did knowingly and intentionally distribute a mixture and

   substance containing a detectable amount of fentanyl, a Schedule II controlled

   substance, the use of which resulted in serious bodily injury to Z.G. on or about
                                                 2
Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 3 of 11




   December 28, 2017.

          All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

                                           COUNT 4

                     Distribution of Counterfeit Controlled Substance
                            (21 U.S.C. § 841(a)(2) and (b)(1)(C))
                                    Aiding and Abetting
                                       (18 U.S.C. § 2)

          On or about December 26, 2017, within the State and District of Colorado, the

   defendant, BRUCE HOLDER, did knowingly and intentionally distribute and possess

   with intent to distribute a counterfeit controlled substance which, without authorization,

   bore an identifying mark that falsely purported the substance to be the product of

   Mallinckrodt, Inc., a manufacturer of controlled substances, which did not, in fact,

   manufacture such substance; and did aid, abet, counsel, command, induce, or procure

   the same.

          All in violation of Title 21, United States Code, Sections 841(a)(2) and (b)(1)(C);

   and Title 18, United States Code, Section 2.

                                           COUNT 5

                            Distribution of Controlled Substance
                             (21 U.S.C. § 841(a)(1) and (b)(1)(C))
                                     Aiding and Abetting
                                        (18 U.S.C. § 2)

          In or about June, 2018, within the State and District of Colorado, the defendants,

   BRUCE HOLDER, LEXUS HOLDER, CORINA HOLDER, GERI BOCHMANN, and

   JESSICA BRADY, did knowingly and intentionally distribute a mixture and substance

   containing a detectable amount of fentanyl, a Schedule II controlled substance, and did
                                                3
Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 4 of 11




   aid, abet, counsel, command, induce, or procure the same.

         All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C)

   and Title 18, United States Code, Section 2.

                                           COUNT 6

                     Distribution of Counterfeit Controlled Substance
                            (21 U.S.C. § 841(a)(2) and (b)(1)(C))
                                    Aiding and Abetting
                                       (18 U.S.C. § 2)

         In or about June, 2018, within the State and District of Colorado, the defendants,

   BRUCE HOLDER, LEXUS HOLDER, CORINA HOLDER, GERI BOCHMANN, and

   JESSICA BRADY, did knowingly and intentionally distribute and possess with intent to

   distribute a counterfeit controlled substance which, without authorization, bore an

   identifying mark that falsely purported the substance to be the product of Mallinckrodt,

   Inc., a manufacturer of controlled substances, which did not, in fact, manufacture such

   substance; and did aid, abet, counsel, command, induce, or procure the same.

         All in violation of Title 21, United States Code, Sections 841(a)(2) and (b)(1)(C)

   and Title 18, United States Code, Section 2.

                                           COUNT 7

                           Distribution of Controlled Substance
                            (21 U.S.C. § 841(a)(1) and (b)(1)(C))
                                    Aiding and Abetting
                                       (18 U.S.C. § 2)

         On or about June 12, 2018, within the State and District of Colorado, the

   defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

   with intent to distribute a mixture and substance containing detectable amounts of
                                               4
Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 5 of 11




   fentanyl, a Schedule II controlled substance, and acetylfentanyl, a Schedule I controlled

   substance, and did aid, abet, counsel, command, induce, or procure the same.

          All in violation of Title 21, United States Code, Sections 841(a)(1), and (b)(1)(C);

   and Title 18, United States Code, Section 2.

                                           COUNT 8

                     Distribution of Counterfeit Controlled Substance
                            (21 U.S.C. § 841(a)(2) and (b)(1)(C))
                                    Aiding and Abetting
                                        18 U.S.C. § 2

          On or about June 12, 2018, within the State and District of Colorado, the

   defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

   with intent to distribute a counterfeit controlled substance which, without authorization,

   bore an identifying mark that falsely purported the substance to be the product of

   Mallinckrodt, Inc., a manufacturer of controlled substances, which did not, in fact,

   manufacture such substance; and did aid, abet, counsel, command, induce, or procure

   the same.

          All in violation of Title 21, United States Code, Sections 841(a)(2) and (b)(1)(C)

   and Title 18, United States Code, Section 2.

                                           COUNT 9

                            Distribution of Controlled Substance
                             (21 U.S.C. § 841(a)(1) and (b)(1)(C))
                                     Aiding and Abetting
                                         18 U.S.C. § 2

          On or about June 19, 2018, within the State and District of Colorado, the

   defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess
                                                5
Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 6 of 11




   with intent to distribute a mixture and substance containing a detectable amount of

   fentanyl, a Schedule II controlled substance, and did aid, abet, counsel, command,

   induce, or procure the same.

          All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C);

   and Title 18, United States Code, Section 2.

                                           COUNT 10

                     Distribution of Counterfeit Controlled Substance
                            (21 U.S.C. § 841(a)(2) and (b)(1)(C))
                                    Aiding and Abetting
                                       (18 U.S.C. § 2)

          On or about June 19, 2018, within the State and District of Colorado, the

   defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

   with intent to distribute a counterfeit controlled substance which, without authorization,

   bore an identifying mark that falsely purported the substance to be the product of

   Mallinckrodt, Inc., a manufacturer of controlled substances, which did not, in fact,

   manufacture such substance; and did aid, abet, counsel, command, induce, or procure

   the same.

          All in violation of Title 21, United States Code, Sections 841(a)(2) and (b)(1)(C)

   and Title 18, United States Code, Section 2.




                                                6
Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 7 of 11




                                           COUNT 11

                            Distribution of Controlled Substance
                             (21 U.S.C. § 841(a)(1) and (b)(1)(C))
                                     Aiding and Abetting
                                        (18 U.S.C. § 2)

          On or about June 27, 2018, within the State and District of Colorado, the

   defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

   with intent to distribute a mixture and substance containing a detectable amount of

   fentanyl, a Schedule II controlled substance, and did aid, abet, counsel, command,

   induce, or procure the same.

          All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C);

   and Title 18, United States Code, Section 2.

                                           COUNT 12

                     Distribution of Counterfeit Controlled Substance
                            (21 U.S.C. § 841(a)(2) and (b)(1)(C))
                                    Aiding and Abetting
                                       (18 U.S.C. § 2)

          On or about June 27, 2018, within the State and District of Colorado, the

   defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

   with intent to distribute a counterfeit controlled substance which, without authorization,

   bore an identifying mark that falsely purported the substance to be the product of

   Mallinckrodt, Inc., a manufacturer of controlled substances, which did not, in fact,

   manufacture such substance; and did aid, abet, counsel, command, induce, or procure

   the same.

          All in violation of Title 21, United States Code, Sections 841(a)(2) and (b)(1)(C)
                                                7
Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 8 of 11




   and Title 18, United States Code, Section 2.

                                           COUNT 13

                            Distribution of Controlled Substance
                             (21 U.S.C. § 841(a)(1) and (b)(1)(C))
                                     Aiding and Abetting
                                        (18 U.S.C. § 2)

          On or about July 3, 2018, within the State and District of Colorado, the

   defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

   with intent to distribute a mixture and substance containing a detectable amount of

   fentanyl, a Schedule II controlled substance, and did aid, abet, counsel, command,

   induce, or procure the same.

          All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C);

   and Title 18, United States Code, Section 2.

                                           COUNT 14

                     Distribution of Counterfeit Controlled Substance
                            (21 U.S.C. § 841(a)(2) and (b)(1)(C))
                                    Aiding and Abetting
                                       (18 U.S.C. § 2)

          On or about July 3, 2018, within the State and District of Colorado, the

   defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

   with intent to distribute a counterfeit controlled substance which, without authorization,

   bore an identifying mark that falsely purported the substance to be the product of

   Mallinckrodt, Inc., a manufacturer of controlled substances, which did not, in fact,

   manufacture such substance; and did aid, abet, counsel, command, induce, or procure

   the same.
                                                8
Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 9 of 11




          All in violation of Title 21, United States Code, Sections 841(a)(2) and (b)(1)(C)

   and Title 18, United States Code, Section 2.

                                           COUNT 15

                    Possession with Intent to Distribute Controlled Substance
                             (21 U.S.C. § 841(a)(1) and (b)(1)(B)(vi))

          On or about January 10, 2019, within the State and District of Colorado, the

   defendant, MARIE MATOS, did knowingly and intentionally possess with intent to

   distribute 40 grams and more of a mixture and substance containing a detectable

   amount of fentanyl, a Schedule II controlled substance.

          All in violation of Title 21, United States Code, Sections 841(a)(1) and

   (b)(1)(B)(vi).

                                           COUNT 16

          Possession with Intent to Distribute Counterfeit Controlled Substance
                         (21 U.S.C. § 841(a)(2) and (b)(1)(B)(vi))

          On or about January 10, 2019, within the State and District of Colorado, the

   defendant, MARIE MATOS, did knowingly and intentionally possess with intent to

   distribute 40 grams and more of a mixture and substance containing a detectable

   amount of fentanyl, a Schedule II controlled substance, which, without authorization,

   bore an identifying mark that falsely purported the substance to be the product of

   Mallinckrodt, Inc., a manufacturer of controlled substances, which did not, in fact,

   manufacture such substance.

          All in violation of Title 21, United States Code, Sections 841(a)(2) and

   (b)(1)(B)(vi).
                                                9
Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 10 of 11




                                   FORFEITURE ALLEGATION

           1.      The allegations contained in Counts 1 through 16 of this Second

    Superseding Indictment are hereby re-alleged and incorporated by reference for the

    purpose of alleging forfeiture pursuant to the provisions of Title 21, United States Code,

    Section 853.

           2.      Upon conviction of the violations alleged in Counts 1 through 16 of this

    Superseding Indictment involving violations of Title 21, United States Code, Sections

    841(a)(1), 841(a)(2), and 846, the defendants, BRUCE HOLDER, LEXUS HOLDER,

    CORINA HOLDER, GERI BOCHMANN, JESSICA BRADY, and MARIE MATOS, shall

    forfeit to the United States, pursuant to Title 21, United States Code, Section 853 any

    and all of the defendants’ right, title, and interest in all property constituting and derived

    from any proceeds obtained directly and indirectly as a result of such offense, and in all

    property used, or intended to be used, in any manner or part, to commit, or to facilitate

    the commission of such offense, including, but not limited to a money judgment in the

    amount of proceeds obtained by the defendants.

           3.      If any of the property described above, as a result of any act or omission

    of the defendants:

                   a)     cannot be located upon the exercise of due diligence;
                   b)     has been transferred or sold to, or deposited with, a third
                          party;
                   c)     has been placed beyond the jurisdiction of the Court;
                   d)     has been substantially diminished in value; or
                   e)     has been commingled with other property which
                          cannot be subdivided without difficulty;
                                                  10
Case 1:18-cr-00381-MSK-GPG Document 183 Filed 08/19/19 USDC Colorado Page 11 of 11




    it is the intent of the United States, pursuant to Title 21, United States Code, Section

    853(p), to seek forfeiture of any other property of said defendant up to the value of the

    forfeitable property.



                                              A TRUE BILL


                                              Ink signature on file in Clerk’s Office
                                              FOREPERSON


    JASON R. DUNN
    United States Attorney


    s/ Jeremy Chaffin
    JEREMY CHAFFIN
    Assistant United States Attorney
    United States Attorney's Office
    205 North 4th Street, Suite 400
    Grand Junction, CO 81501
    Tel: (970) 257-7113
    Fax: (970) 248-3630
    E-mail: jeremy.chaffin@usdoj.gov

    s/ Jaime Pena
    JAIME PENA
    Assistant United States Attorney
    United States Attorney's Office
    1801 California Street, Suite 1600
    Denver, CO 80202
    Tel: (303) 454-0198
    Fax: (303) 454-0409
    E-mail: jaime.pena@usdoj.gov




                                                11
